The Motion to Dismiss Appeal, filed the 13th day of March, 1979, having been received and considered by the Acting Chief Justice pursuant to 7 N.T.C. 801, the Court finds:
I.Rule 2(c) of the Navajo Rules of Appellate Procedure states that an appeal must be filed within thirty (30) days of the final judgment.
2. The final judgment in the above-entitled matter was entered on August 29, 1978.
3. The appeal in this matter was filed on February 20, 1979.
4. The appeal was not timely filed because more than thirty (30) days had elapsed since the entry of the final judgment.
5. The Order Denying the Motion for Reconsideration is *33not the final judgment in this matter but is a denial of post-judgment relief.
Dated this 15th day of March, 1979.
THEREFORE, the appeal in the above-entitled matter, filed the 20th day of February, 1979, is DISMISSED.
Marie F. Neswood
Acting Chief Justice of the Navajo Nation